Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over DeCraene (US-8998326) in view of Ott (US-2008/0197684).
As to claims 15 and 16, DeCraene teaches a seat assembly, comprising 
a base frame;
a seat frame 50 operable between first and second positions, wherein a front edge of the seat frame is vertically juxtaposed over the base frame when the seat frame is in the second position (see DeCraene figures 1-4, paragraph 0035);
and a swivel mechanism operably coupled to the base frame for moving the seat assembly between forward-facing and rearward-facing configurations.(see figure 4, paragraph 0028); 
Decraene does not teach a scissor lift mechanism.  Ott teaches a vehicle seat with a scissor lift mechanism with lift links 16, 17 coupled to each other and a cross member 8a and operable between first and second positions as powered by actuator 
The amended language is found in the specification in paragraph 0005, but is not further explained in reference to the specifically disclosed embodiments shown in the figures.  The rear cross member 169 is shown in figures 6, 7A and 7B and 7C.  The analogous structure in Ott is the frame member 8b in the vicinity of pivot point 17c (see Ott figure 1).  Within a broadest reasonable interpretation of “pivotally supported”, a modified seat assembly of DeCraene in view of Ott would be “pivotally supported” by the rear cross member in that the seat frame of DeCraene is permitted to pivot while it is supported by the lift mechanism, and also because the lift mechanism includes pivoting linkages and so anything supported by the lift mechanism is “pivotally supported” by its components.
As to claim 17, DeCraene shows a mounting plate 73 having a centrally disposed aperture, wherein the swivel mechanism is received in the centrally disposed aperture of the mounting plate (see figure 3).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeCraene (US-8998326) in view of Ott (US-2008/0197684) in view of Muraishi (US-6666514).
As to claims 18-20, DeCraene does not teach “one or more engagement members upwardly extending from the mounting plate and having downwardly opening channels”.  Muraishi teaches a swivel mechanism 10 (see Muraishi figure 3) with one or .


Allowable Subject Matter
Claims 1-14 are allowed.
The terminal disclaimer filed 7/20/2021 is acknowledged and the double patenting rejections are withdrawn.




Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CeV/           Examiner, Art Unit 3636                                                                                                                                                                                             


/DAVID R DUNN/           Supervisory Patent Examiner, Art Unit 3636